Exhibit 10.45

 

October 19, 2007

 

Mr. Chris Glenn

18 Viewway

Nedlands WA 6009

 

Dear Chris:

 

The general conditions of engagement are outlined below:

 

1.     Commencement Date:  7 January, 2008

 

2.     Appointment: Managing Director, Australasia

 

3.     Job Description: An outline of the job has been discussed.  Your
responsibilities include all aspects of P&L for both Channell Australia Pty.,
Ltd. and Bushman Tanks, encompassing the Australasia region.  The company
reserves the right to vary or add duties as required.

 

4.     Salary:  The salary for this position will be set at $385,000 per annum
(base), paid monthly.  This salary is inclusive of all penalty and overtime
payments.  Additionally, a vehicle allowance of $27,000 per annum will be paid
monthly, covering all vehicle costs. The vehicle allowance can also be in the
form of a novated lease arrangement. The salary and vehicle allowance will be
reviewed annually.

 

This salary does not include the Company’s responsibilities under the
Superannuation Guarantee Act, which will be paid as per Item 11.

 

Probationary Period: 6 months

 

5.     Options: Upon hire, the Company will provide 10,000 options of Channell
Commercial Corporation stock at the market value after Board approval.  These
options will include a pro rated, 3-year vesting period.

 

6.     Bonuses: The Company will provide for participation in both a short-term
and long-term bonus plan.  The short-term plan will allow for a maximum bonus of
40% of base salary and will be based upon the individual performances of

 

--------------------------------------------------------------------------------


 

Bushman Tanks and Channell Australia Pty., Ltd.  The split by company will be
15% dedicated for Channell and 25% for Bushmans.  The parameters of your bonus
will be based on the following elements as it relates to Bushmans in 2008:

 

Cash flow from operations

 

50% of bonus

 

Revenue growth

 

15% of bonus

 

EPS growth

 

25% of bonus

 

Develop two-year business plan for urban market (by March 2008)

 

10% of bonus

 

 

Additionally, the parameters for the Channell portion of your annual bonus will
be as follows:

 

Revenue growth

 

30% of bonus

 

EPS growth

 

40% of bonus

 

Develop 3-year business plan (by May 2008)

 

30% of bonus

 

 

These percentages will be reviewed and revised annually in conjunction with the
Company’s annual planning process.  The short-term bonus will be paid in
January of the following year except for the EPS growth elements which will be
paid upon the filing of Channell Commercial Corporation’s Form 10-K with the
Securities and Exchange Commission.

 

The long-term plan will be in the form of an LTIP (Long-Term Incentive Plan)
based upon the contribution of the Australasia region to the overall market
performance of the parent company.  The plan will cover a 3-year period, and if
the percentage market capitalization increase for any year is 20% or greater
(calculated by using the volume weighted average price (VWAP) for the final 60
days of the calendar year vs. beginning year stock price), the plan will provide
a payout calculated as a percentage of the Australasia region earnings versus
the consolidated earnings of Channell Commercial Corporation.  This percentage
will be multiplied by 1% of the absolute market capitalization increase for such
year, subject to a maximum payout of $150,000 for any one year.  For example, if
Australasia contributes 60% of the company’s overall earnings for a period, and
the 20% market capitalization increase threshold is met, the payout would be
0.6% times the absolute market capitalization increase in dollars (subject to
the $150,000 maximum).

 

For each year the LTIP is earned, 50% of the amount earned during that year will
be paid in January of the following year with the remainder paid upon the filing
of the Company’s Form 10-K with the Securities and Exchange

 

2

--------------------------------------------------------------------------------


 

Commission, which is due no later than March 31 of the following year.  You
agree that you will remain employed with the Company until June 30 of the year
following the LTIP payout or forfeit 50% of that year’s LTIP earnings.

 

7.     Annual Leave: Your entitlement will be 20 recreational days leave per
year.  Dates and times of this leave are by mutual agreement with your
supervisor.  No annual leave loading applies.

 

8.     Sick Leave: Allowance of 10 sick days first year, after probationary
period and 10 days annually thereafter.

 

9.     Long Service Leave: Provisions as stipulated in the NSW Long Service
Leave Act.

 

10.   Superannuation:  Contribution to Sunsuper, or a complying fund of the
executive’s choice as per legislation with availability of voluntary
contributions, if required (currently 9%).

 

11.   Hours of Work: As a member of senior management, you will be expected to
work as many hours as necessary in order to perform your duties at a
professional level, including any additional hours that may be required on
weekends.

 

12.   Place of Work: You will be provided with office facilities and support at
3 Healey Circuit, Huntingwood, NSW 2148.

 

13.   Period of Notice:

 

(a) By the executive: Should you wish to terminate your employment, 8 weeks
notice is required.  Failure to provide proper notice will result in the
forfeiture of any accrued incentive compensation.

 

(b) By the company: After probationary period expires this agreement may be
terminated at any time by the company giving not less than six months’ notice in
writing during the first two years of employment except in the event of
termination for cause where no notice period will be required.  The notice
period will be increased by one month after completion of each additional year
of employment after the initial two-year period.  The maximum notice period will
be twelve months after completion of eight years of service.

 

(c) Change of control:  In the event of termination by the executive when a
change of control occurs, 8 weeks notice is required.  In the event of
termination by the company when a change of control occurs, six months pay in
lieu of notice will be provided, irrespective of the length of service.

 

3

--------------------------------------------------------------------------------


 

14.   Confidentiality:  While employed with the Company and after termination of
your employment with the Company for whatever reason, to the extent that this
condition will survive the termination of your employment by the Company, for
whatever reason, you shall be indefinitely restrained from giving to any person
other than a director of the Company any “confidential information” (which term
includes but is not limited to any documents or information marked as
confidential and any information received or developed by you in the course of
your employment, which is not publicly available and relates to the business,
work or interests of the Company including but not limited to specifications,
discoveries, invention (whether patentable or not), copyright such as manuals,
technical data, trade secrets, financial information, computer software
developed by and for the Company, and marketing information (such as customer
lists) which has come to your notice during your employment with, or as a result
of you having been employed by, the Company).

 

Any breach of confidentiality will lead to immediate dismissal.

 

Furthermore, upon acceptance of this offer, you will be required to sign a
patent protection document for the company.

 

15.   Reporting:  You will report directly to the President and Chief Executive
Officer of the parent company in the US. The Managing Director of Australasia
will be responsible for running and directing the operations in accordance with
the approved business plan based on the current business environment and always
in compliance with corporate governance policies.

 

16.   Environment:  The Company’s workplace environment in the context of all
legislation or Company policies, regulations and procedures must be observed in
all instances.

 

17.   Instant Dismissal:  It is agreed that the company may instantly dismiss
you for serious misconduct including but not limited to the following:

 

a)

 

Serious neglect of duty.

b)

 

Extreme inefficiency or incompetence.

c)

 

Gross insubordination and abuse.

d)

 

Dishonesty including theft.

e)

 

Drunkenness or taking illegal drugs.

f)

 

Forms of serious misbehavior, including fighting.

g)

 

Serious willful disobedience.

h)

 

Breaches of the OH&S or Company Policies.

 

4

--------------------------------------------------------------------------------


 

i)      Severe damage to company property and recurring loss of company
property.

j)      Refusing a Random Drug and Alcohol test.

k)     Convicted of a serious crime.

 

18.   Directors and Officers Indemnity Insurance: The companies will provide
directors and officers liability insurance.

 

If the foregoing arrangements are acceptable to you, please signify acceptance
by signing and returning the enclosed copy of this letter.  You will be
requested to pass a physical and drug test to qualify for this position.  We
will notify you of the location in Perth to fulfill this request.

 

Yours sincerely,

 

 

/s/ William H. Channell, Jr.

 

William H. Channell, Jr.

 

President and Chief Executive Officer

 

 

 

Signed and Accepted:

 

 

/s/ Chris Glenn

 

Chris Glenn

 

 

 

Dated:

23/10/07

 

 

 

jb

 

cc:

Pat McCready

 

George Apostolidis

 

5

--------------------------------------------------------------------------------